Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action 
Claim 1 has been cancelled
Claims 2-21 have been submitted for examination
Claims 2-21 have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned U.S. Patent No. 10,838,793. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

US Patent no.
10,838,793
2









An electrically erasable programmable memory chip comprising: 
a memory core; 






first circuitry to transmit a first cyclic redundancy check (CRC) code in connection with a first group of data bits, the first group of data bits accessed from the memory core in response to a first command received from a memory controller; and 
second circuitry to transmit via a common set of signal lines, to the memory controller, the group of data bits time multiplexed with the first CRC code, wherein the second circuitry is to transmit a second group of data bits and a second CRC code to the memory controller in the event that the memory controller signals an error condition based on the first CRC and the first group of data bits.
1































A dynamic random access memory (DRAM) device, comprising: 
a data interface comprising a plurality of receiver circuits to receive write data corresponding to a write operation, the data interface also comprising a plurality of first transmitter circuits to transmit read data corresponding to a read operation; 
an encoder circuit to generate first error detection information corresponding to the write data, and to generate second error detection information corresponding to the read data; and, 

an error information interface, comprising at least second transmitter circuit, to transmit the first error detection information generated by the circuit and the second error detection information generated by the circuit.


2.	Claims 11 and 17 are rejected under ODP of commonly owned US patent no. 10,838,793 for the same reasons as per claim 2.

3.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned U.S. Patent No.10,241,849. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

US Patent no.
10,241,849
2









An electrically erasable programmable memory chip comprising: 
a memory core; 
first circuitry to transmit a first cyclic redundancy check (CRC) code in connection with a first group of data bits, the first group of data bits accessed from the memory core in response to a first command received from a memory controller; and 



second circuitry to transmit via a common set of signal lines, to the memory controller, the group of data bits time multiplexed with the first CRC code, wherein the second circuitry is to transmit a second group of data bits and a second CRC code to the memory controller in the event that the memory controller signals an error condition based on the first CRC and the first group of data bits.
1































A controller, comprising:
a plurality of transmitter circuits to transmit, to a memory device, write data corresponding to a write operation; 
a plurality of first receiver circuits to receive, from the memory device, read data corresponding to a read operation; an encoder circuit to generate first cyclic redundancy check (CRC) check information corresponding to the write data, and to generate second CRC check information corresponding to the read data; 
a second receiver circuit to receive first CRC information, generated by the memory device, that corresponds to the write data and to receive second CRC information, generated by the memory device, that corresponds to the read data; and, a comparison circuit to determine, based on the first CRC check information and the first CRC information, whether a first error occurred, and to determine, based on the second CRC check information and the second CRC information, whether a second error occurred.


4.	Claims 11 and 17 are rejected under ODP of commonly owned US patent no. 10,241,849 for the same reasons as per claim 2.

5.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned U.S. Patent No.10,180,865. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

US Patent no.
10,180,865
2









An electrically erasable programmable memory chip comprising: 
a memory core; 
first circuitry to transmit a first cyclic redundancy check (CRC) code in connection with a first group of data bits, the first group of data bits accessed from the memory core in response to a first command received from a memory controller; and 


second circuitry to transmit via a common set of signal lines, to the memory controller, the group of data bits time multiplexed with the first CRC code, wherein the second circuitry is to transmit a second group of data bits and a second CRC code to the memory controller in the event that the memory controller signals an error condition based on the first CRC and the first group of data bits.
1




























A dynamic random access memory (DRAM) device, comprising:
a plurality of receiver circuits to receive write data corresponding to a write operation; 
a plurality of first transmitter circuits to transmit read data corresponding to a read operation; an encoder circuit to generate first cyclic redundancy check (CRC) information corresponding to the write data, and to generate second CRC information corresponding to the read data; and 

a second transmitter circuit to transmit the first CRC information generated by the circuit and the second CRC information generated by the circuit.


6.	Claims 11 and 17 are rejected under ODP of commonly owned US patent no. 10,180,865. for the same reasons as per claim 2.

7.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned U.S. Patent No.9,875,151. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

US Patent no.
9,875,151
2









An electrically erasable programmable memory chip comprising: 
a memory core; 
first circuitry to transmit a first cyclic redundancy check (CRC) code in connection with a first group of data bits, the first group of data bits accessed from the memory core in response to a first command received from a memory controller; and 










second circuitry to transmit via a common set of signal lines, to the memory controller, the group of data bits time multiplexed with the first CRC code, wherein the second circuitry is to transmit a second group of data bits and a second CRC code to the memory controller in the event that the memory controller signals an error condition based on the first CRC and the first group of data bits.
1




























A memory controller device to control the operation of an electrically erasable programmable memory chip having a solid-state memory core, the controller device comprising:
a circuit to transmit a command to the electrically erasable programmable memory chip, the command instructing the memory chip to provide a group of data bits, accessed from the solid-state memory core, along with a first cyclic redundancy check (CRC) code to the memory controller via a common link; 
a receive circuit to receive, the group of data bits and the first CRC code, wherein the group of data bits is time multiplexed with the first CRC code over the common link; 
an encoder to generate a second CRC code from the received group of data bits; and a circuit to compare the first CRC code with the second CRC code and signal an error condition in the event that the comparison between the first CRC code and the second CRC code indicates an error, 
wherein, in the event of the error condition, the memory controller is to instruct the memory chip to transmit a second instance of the group of data bits and first CRC code


8.	Claims 11 and 17 are rejected under ODP of commonly owned US patent no.. 9,875,151 for the same reasons as per claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112